AGREEMENT OF SALE AND PURCHASE
(St. Andrews at Westwood)

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), by and between ARIZONA
CORAL POINT APARTMENTS LIMITED PARTNERSHIP, an Arizona limited partnership (the
“Seller”); TCG ACQUISITIONS, INC., a Florida corporation, or its permitted
assigns (the “Purchaser”), is entered into and effective on the date it is fully
signed by the Purchaser and Seller and is signed by the Escrow Agent to
acknowledge receipt of the Escrow Deposit (the “Effective Date”).

IN CONSIDERATION of the mutual covenants of the parties set forth in this
instrument and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:



  1.   AGREEMENT TO SELL: PURCHASE PRICE

1.1. Agreement to Sell and Convey. Seller agrees to sell and convey to Purchaser
and Purchaser agrees to purchase from Seller, subject to the terms and
conditions set forth below:

1.1.1. The tract of land located at 11500 Westwood Boulevard, Orlando, Florida,
commonly known as St. Andrews at Westwood Apartments (the “Project”), and more
particularly described on the attached Exhibit “A” (the “Land”), together with
all rights pertaining to the Land including but not limited to all subsurface
rights, any right, title and interest of Seller to adjacent streets, roads,
alleys, or rights-of-way, any riparian rights of Seller and any easements,
express or implied, benefiting the Land.

1.1.2. Existing buildings, improvements and related amenities located on the
Land (the “Improvements”).

1.1.3. All tangible personal property owned by Seller now or hereafter located
on and used exclusively in the operation, ownership or maintenance of the
Property, including but not limited to all machinery, apparatus, equipment,
other personal property and fixtures, now located in or upon the Land (the
“Personal Property”), but specifically excluding (i) any items of personal
property owned by tenants of the Property or the property manager, (ii) any
items of personal property owned by third parties and leased to Seller,
(iii) proprietary computer software and related licenses used by Seller or its
property manager in connection with the operation or management of the Property,
and (iv) such other excluded assets as are specified on Exhibit “B”.

1.1.4. All intangible personal property owned by Seller that benefits the
Project and that is assignable, including but not limited to all licenses,
permits, deposits, utility service or capacity agreements or reservations,
licenses, warranties, guaranties and business records used in the operation or
maintenance of the Project (the “Permits”).

1.1.5. All of Seller’s right, title and interest in (a) the existing leases
described on the rent roll to be provided by Seller pursuant to Section 2.1.2.1
below and any other lease or sublease agreements for the Project (the “Tenant
Leases”), and (b) the “Contracts” as defined in Section 2.5, to the extent not
terminated pursuant to such Section 2.5.

Unless the context clearly requires otherwise, the property described in
Sections 1.1.1 through 1.1.5 shall be referred to collectively as the “Project”
or the “Property”. In connection with this purchase, Purchaser hereby agrees
that all assets not directly connected to the Property will remain the property
of the Seller, including all bank deposits, bank reserve deposits and tax
escrows, utility deposits and other financial assets (other than lease deposits,
security deposits or any other deposits owed to tenants under the Tenant Leases,
together with interest (if any) required by law to be accrued thereon, which
shall be transferred to Purchaser at Closing or credited to it as a purchase
price adjustment), rights to any deposits held by utility companies or other
third parties, any claims or liens against third parties not arising under
Section 9.10 or 9.11 described below, or other similar assets.

1.2. Purchase Price and Escrow Deposit. The total purchase price to be paid by
Purchaser to Seller for the Property (the “Purchase Price”) shall be Thirty
Three Million and No/100 Dollars ($33,000,000.00). The Purchase Price shall be
payable as follows:

1.2.1. Purchaser has previously deposited with or caused to be transferred to
Broad and Cassel (the “Escrow Agent”) the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Initial Escrow Deposit”). Purchaser will
deposit with the Escrow Agent an additional sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “First Additional Escrow Deposit”) in the form
of a wire transfer simultaneously with its execution and delivery of this
Agreement. The Initial Escrow Deposit, the First Additional Escrow Deposit, and
the Second Additional Escrow Deposit (as defined in Section 4.1 below), if paid,
together with any interest that may be earned thereon prior to Closing, are
collectively referred to hereinafter as the “Escrow Deposit”). The Escrow
Deposit shall be applied as a credit against the Purchase Price at Closing;
provided however, the Escrow Deposit is a material inducement to Seller to enter
into this Agreement, and suspend Seller’s marketing of the Property, and as
such, shall only be returned to Purchaser if Seller defaults under this
Agreement, or as provided in Sections 2.4, 3.1, 3.2, 9.10 or 9.11 below.

1.2.2. At Closing, Purchaser shall deliver to Escrow Agent in escrow for
delivery to Seller by wire transfer of immediately available federal funds, the
balance of the Purchase Price, subject to the prorations and adjustments
provided in this Agreement.

1.3. Disposition of Deposits. The Escrow Agent shall hold the Escrow Deposit in
an interest bearing account in accordance with the terms and conditions of this
Agreement; provided however, Escrow Agent shall not be required to place the
Escrow Deposit in an interest bearing account unless and until Purchaser
provides Escrow Agent a completed and signed IRS Form W-9. All interest on such
sum shall be deemed income of Purchaser, and Purchaser shall be responsible for
the payment of all costs and fees imposed on the deposit account. The Escrow
Deposit and all accrued interest shall be distributed in accordance with the
terms of this Agreement. At the Closing, if it occurs, the Escrow Deposit shall
be applied to the Purchase Price. In the event that Escrow Agent shall be in
doubt as to its duties or obligations with regard to the Escrow Deposit, or in
the event that Escrow Agent receives conflicting instructions from Purchaser and
Seller with respect to the Escrow Deposit, Escrow Agent shall not be required to
disburse the Escrow Deposit and may, at its option, continue to hold the Escrow
Deposit until Purchaser and Seller agree as to its disposition, or until a final
judgment is entered by a court of competent jurisdiction directing its
disposition, or Escrow Agent may interplead the Escrow Deposit in accordance
with the laws of the State of Florida.



  2.   PURCHASER’S INSPECTION AND FEASIBILITY PERIOD

2.1. Rent Roll; Contracts.

2.1.1. Attached hereto as Exhibit “C” is a rent roll dated not more than thirty
(30) days prior to the Effective Date which specifies each of the apartment
units, the name and number of occupants within each such unit, the rental rate,
the amount of security deposits held under each lease, the term of each lease,
rental concessions or discounts (if any) and current rental receipt information
(the “Rent Roll”). Copies of all leases referred to in the Rent Roll shall be
available at the Property for Purchaser to review.

2.1.2. Attached hereto as Exhibit “D” is a list of the Contracts (copies of
which shall be available at the Property for Purchaser to review) and copies of
the Permits.

2.2. Inspection and Feasibility Period.

2.2.1. Purchaser shall have until 5:00 p.m. (Eastern Time) on September 6, 2005,
TIME BEING OF THE ESSENCE, to evaluate the Property and the feasibility of
converting the existing apartments into residential condominium units (the
“Feasibility Period”). During the Feasibility Period the Purchaser shall have
the right to inspect the physical and financial condition of the Property,
including the right to make any tests or other investigations the Purchaser
deems necessary to evaluate the Land, Improvements, Personal Property, Contracts
and Permits and Tenant Leases. During the Feasibility Period, in connection with
Purchaser’s inspection, Purchaser shall specifically have the right to obtain a
structural condition report and an environmental audit and to inspect the
Property for evidence of hazardous or other toxic waste contamination or
contamination by fuels, oils, or other similar substances and to inspect the
Property for the presence of asbestos, radon and mold, and the Purchaser shall
have the right to take soil, water and building material samples for testing
(collectively, the “Environmental Investigations”). The obligation of Purchaser
to purchase the Property shall be subject to Purchaser’s receipt of all
necessary licenses, permits and approvals from applicable governmental
authorities (including, without limitation, zoning, variances, site plan
approvals and building permits), upon terms and conditions acceptable to
Purchaser, for the conversion of the Project into a residential condominium
project (the “Approvals”). Such Approvals shall be obtained by Purchaser with
Seller’s reasonable cooperation, as necessary, at Purchaser’s sole cost and
expenses, prior to the date which is thirty (30) days after the Effective Date
(the “Approval Period”).

2.2.2. In conducting any inspections, investigations, or tests on the Property,
Purchaser and its agents and representatives shall:

2.2.2.1. provide Seller with not less than twenty-four (24) hours’ prior notice
before entering onto the Property provided, however, Seller must provide
forty-eight (48) hours’ prior notice, exclusive of Sundays, to inspect occupied
apartment units (and Seller’s property manager shall have the right to be
present during all such inspections, investigations and tests);

2.2.2.2. not disturb the tenants or interfere with their use of the Property
pursuant to their respective leases, except as coordinated through the Property
apartment manager, and as permitted by the tenant leases;

2.2.2.3. not interfere with the operation and maintenance of the Property;

2.2.2.4. not damage any part of the Property or any personal property owned or
held by Seller or any Tenant or third party;

2.2.2.5. not injure or otherwise cause bodily harm to Seller, its agents,
guests, invitees, contractors, or employees or any tenant or their guest
invitees;

2.2.2.6. maintain comprehensive general liability (occurrence) insurance in the
amount of $1,000,000 per occurrence and $2,000,000 combined single limit for
injury to or death of one or more persons in an occurrence and for damage to
tangible property (including loss of use) in an occurrence, naming Seller as an
additional insured, and Purchaser shall deliver a certificate of insurance
verifying such coverage to Seller prior to entry upon the Land;

2.2.2.7. promptly pay when due the costs of all tests, investigations, and
examinations done with regard to the Property;

2.2.2.8. not permit any liens to attach to the Property by reason of the
exercise of its rights under this Agreement;

2.2.2.9. restore the Property to the condition in which it was before such any
inspection or tests were undertaken;

2.2.2.10. not reveal or disclose any information obtained in connection with its
review of the Property concerning the Property to anyone other than to its
officers, directors, partners, members, employees, agents, advisors, attorneys,
lenders or investors who need to know such information for the purpose of
evaluating this transaction, except to the extent required by a court or
administrative order or as otherwise required by law; and

2.2.2.11. deliver to Seller at no cost, a copy of all studies, surveys, reports
and tests results obtained by Purchaser in connection with its inspection of the
Property (the “Purchaser’s Information”).

2.3. Indemnity for Damages Caused by Inspection. Purchaser hereby indemnifies
and holds Seller harmless from and against any and all claims, demands, losses,
costs, damages, expenses or liabilities (including, but not limited to, personal
injury or property damage claims, mechanic’s or other liens) including
reasonable attorneys’ fees, proximately caused by or incurred as a proximate
result of Purchaser’s inspection of the Property except for claims arising as a
result of willful misconduct or gross negligence of Seller. This obligation
shall survive the Closing and not merge into the Deed or, if the purchase and
sale is not consummated, any termination of this Agreement.

2.4. Termination by Purchaser. Purchaser shall have the right, which may be
exercised by delivering written notice to Seller at any time during the
Feasibility Period up to and including 5:00 p.m. Eastern Time on the last day of
the Feasibility Period, to terminate this Agreement for any reason which the
Purchaser in its sole discretion deems appropriate, or for no reason, but
Purchaser shall not be entitled to a refund of the Escrow Deposit upon such
termination unless Purchaser timely elects to terminate this Agreement due to
the following conditions, and such conditions cannot be remedied for a cost in
the aggregate amount of Two Hundred Fifty Thousand and No/Dollars ($250,000.00),
or less (collectively, the “Refund Conditions”): (a) a condition noted in
Purchaser’s Title Commitment or in the Survey (as those terms are defined below)
which were timely objected to by Purchaser and which Seller elected not to cure
or which Seller was unable to cure, all pursuant to Sections 3.1 and 3.2 below
(provided, however, that an Existing Lien, as defined below, and an encumbrance,
limitation or restriction on the title to the Property which prohibits or
prevents the conversion of the Property to condominiums (an “Anti-Condo
Restriction”) shall not be Refund Conditions which are subject to the $250,000
limitation set forth above), or (b) a condition noted in Purchaser’s
environmental report (such as mold) or structural condition report. Upon
Purchaser’s termination of this Agreement due to a Refund Condition, Purchaser
shall receive a refund of the entire Escrow Deposit and the parties shall have
no further obligations hereunder; provided, however, in such event and prior to
Purchaser electing to terminate the Agreement, the parties hereby agree to
negotiate in good faith in an effort to mutually agree upon an appropriate
extension to the Feasibility Period and/or adjustment in the Purchase Price to
address such Refund Conditions. Upon delivery of written notice of termination
to Seller as a result of the Refund Conditions, the Escrow Agent shall return
the Escrow Deposit to Purchaser and thereafter this Agreement shall be null and
void and the parties shall have no further rights or obligations, except as set
forth in this Section 2.4 and for obligations hereunder which expressly survive
the Closing or termination of this Agreement. If Purchaser elects to terminate
this Agreement pursuant to this Section 2.4, Purchaser shall provide to Seller
copies of Purchaser’s Information. If Purchaser fails to terminate this
Agreement on or before 5:00 p.m. Eastern Time on the last day of the Feasibility
Period or if Purchaser terminates this Agreement pursuant to this Section 2.4
for any reason other than due to the Refund Conditions, then Purchaser’s right
to terminate this Agreement pursuant to this Section 2.4 shall expire, and
Purchaser’s Escrow Deposit shall become non-refundable except as expressly set
forth in this Agreement. Notwithstanding anything herein to the contrary, if
Purchaser is unable to obtain the Approvals as referenced in Section 2.2.1 prior
to the expiration of the Approval Period, Purchaser shall have the right, which
may be exercised by delivering written notice to Seller at any time during the
Approval Period up to and including 5:00 p.m. Eastern Time on the last day of
the Approval Period, to either (i) terminate this Agreement and the Escrow
Deposit shall then be paid to Seller and the parties shall have no further
obligations hereunder, or (ii) waive the condition precedent to obtain the
Approvals and proceed to Closing without any adjustments in the Purchase Price.
To the extent that Purchaser does not terminate the Agreement prior to the
expiration of the Approval Period due to Purchaser’s failure to obtain the
Approvals, such condition precedent for obtaining the Approvals shall be deemed
to have been satisfied and/or waived.

2.5. Termination of Management Agreement and Other Service Contracts. In the
event that Purchaser elects to proceed to Closing on or before the end of the
Feasibility Period, then Purchaser shall have the right to require the Seller to
terminate the property management agreement for the Property, if any.
Additionally, Purchaser shall have the right to require Seller to terminate any
service contract, equipment lease or other similar contract (collectively, the
“Contracts”) that is terminable without penalty, effective as of the Closing
Date or within thirty (30) days after the end of the Feasibility Period,
whichever is later, by providing written notification to the Seller on or before
the end of the Feasibility Period, but Seller shall not be required to terminate
any Contract that is not terminable or that requires payment of a penalty for
early termination (unless Purchaser is willing to pay the penalty).



  3.   TITLE AND SURVEY

3.1. Title.

3.1.1. Purchaser, at Purchaser’s sole cost and expense, shall obtain a
commitment for an owner’s title insurance policy from a nationally recognized
title insurance company selected by Purchaser and reasonably acceptable to
Seller (the “Title Company”), providing for the issuance to Purchaser upon
recording of the deed provided for in this Agreement, an owner’s policy of title
insurance in the amount of the Purchase Price insuring the Purchaser’s title to
the Land (the “Title Commitment”). Purchaser shall provide Seller with a copy of
the Title Commitment upon Purchaser’s receipt of same.

3.1.2. If the Title Commitment contains exceptions for Existing Liens, for
Anti-Condo Restrictions, or for any other matters other than (i) ad valorem real
estate taxes for 2005, and subsequent years, (ii) those items listed on the
attached Exhibit “E” provided they do not contain an Anti-Condo Restriction (the
“Permitted Exceptions”), or (iii) exceptions which do not materially and
adversely affect the marketability of Property, provided they do not contain an
Anti-Condo Restriction, then the Purchaser may notify Seller in writing of
Purchaser’s objections to any such matters provided such notice is delivered to
Seller within seven (7) days after Purchaser’s receipt of the Title Commitment,
but in all events prior to the expiration of the Feasibility Period (the “Title
Objections”)(Purchaser acknowledges objections to items (i) – (iii) are waived).
Any title matters existing as of the Effective Date and reflected in the Title
Commitment or Survey not timely objected to by Purchaser during the Feasibility
Period shall become Permitted Exceptions.

3.1.3. Seller shall have a period of five (5) days after receipt of Purchaser’s
notice of Title Objections within which to notify Purchaser whether Seller is
willing to cure the Title Objections. If Seller is unwilling or unable to cure
any Title Objections or fails to notify Purchaser of its intentions then
Purchaser shall have the option of terminating this Agreement on or before the
end of the Feasibility Period upon which this Agreement shall be null and void
and neither party shall have any further rights or obligations under this
Agreement except for obligations hereunder which expressly survive the
termination of this Agreement. Purchaser shall not be entitled to the return of
the Escrow Deposit from Escrow Agent unless (i) Purchaser is entitled a refund
pursuant to Section 2.4, or (ii) Purchaser terminates this Agreement due to the
existence of an Anti-Condo Restriction or a failure by Seller to release and/or
satisfy and Existing Lien at Closing as provided herein (in which events the
Escrow Deposit shall be refunded to Purchaser). If Purchaser does not terminate
the Agreement, it shall accept title subject to the Title Objection. If Seller
agrees to cure any Title Objection then Seller shall have until Closing and, if
necessary, Seller may extend Closing for up to thirty (30) days to effect such
cure. If Seller fails or is unable or unwilling to remove any such Title
Objection then Purchaser shall have ten (10) days after the expiration of
Seller’s period for curing the Title Objection within which to elect, at
Purchaser’s sole option, among the following alternatives:

3.1.3.1. Accept title to the Project in its then existing condition without any
diminution of the Purchase Price; or

3.1.3.2. Terminate this Agreement by written notice to Seller upon which this
Agreement shall be null and void and neither party shall have any further rights
or obligations under this Agreement except that Purchaser shall be entitled to
the return of the Escrow Deposit from Escrow Agent if Purchaser is entitled to
such refund under the provisions of Section 2.4 or Section 3.1.3(ii) above, and
except for obligations hereunder which expressly survive the termination of the
Agreement.

If Purchaser elects to accept title notwithstanding Title Objections under
subsection 3.1.2 above, then all matters shown on the Title Commitment and not
removed prior to such acceptance shall be deemed to be “Permitted Exceptions.”
Notwithstanding the foregoing, on or before the Closing (as the same may be
extended by Seller pursuant to Section 4.1 below), Seller shall satisfy and/or
release any mortgages, or other monetary liens or monetary encumbrances (other
than for taxes and assessments not yet due and payable) created by Seller’s
actions that encumber the Property (collectively, an “Existing Lien”).

3.2. Survey.

3.2.1. Prior to the expiration of the Feasibility Period, if Purchaser so
elects, Purchaser shall cause a surveyor acceptable to Purchaser (the
“Surveyor”) to prepare, at Purchaser’s expense, and deliver to Seller and
Purchaser a current or recertified survey of the Property (the “Survey”).

3.2.2. If the Survey shows any material encroachment or other condition which
materially affects the marketability of title to the Property, Purchaser shall
have the right to object to such condition as a Title Objection pursuant to the
provisions of Section 3.1 of this Agreement so long as such objection is
delivered to Seller prior to the expiration of the Feasibility Period. In such
event, the provisions of Section 3.1.3 shall apply as to such survey objections.

3.2.3. If Purchaser fails to timely obtain the Survey as provided herein,
Purchaser shall waive the right to make objections as provided in Section 3.2.2
and further, the standard survey exception shall not be deleted from the Title
Policy.



  4.   CLOSING PROVISIONS

4.1. Closing Date. The consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place on or before the date which is
forty-five (45) days after the Effective Date or at such earlier date as is
agreed upon in writing by the Purchaser and the Seller, TIME BEING OF THE
ESSENCE. Notwithstanding the foregoing, in the event Seller has not received by
the date of Closing the necessary rating agency and other approvals necessary to
substitute collateral and release the Property from the mortgage which currently
serves as additional collateral for another property financing, Seller shall
have the right to extend the date of Closing by up to an additional thirty
(30) days (by providing written notice to the Purchaser) in order to obtain such
approvals and releases. In the event that, despite using commercially reasonable
efforts, the Purchaser has not received an appraisal of the Property completed
to the Purchaser’s lender’s requirements within twenty-five (25) days after the
Effective Date, then the Purchaser shall have the option to extend the date of
Closing until the date which is sixty (60) days after the Effective Date by
giving the Seller written notice of such election on or before the date which is
thirty (30) days after the Effective Date and by simultaneously delivering to
the Escrow Agent an additional non-refundable deposit of One Hundred Thousand
and No/100 Dollars ($100,000.00) (the “Second Additional Escrow Deposit”).

4.2. Location of Closing. The Closing shall be held at the offices of
Purchaser’s attorneys or the Title Company, or at such other location as may be
mutually agreeable.

4.3. Conditions to Purchaser’s Obligation to Close. The obligation of Purchaser
under this Agreement to consummate the Closing is subject to the satisfaction,
as of the Closing, of each of the following conditions (any of which may be
waived in whole or in part in writing by Purchaser at or prior to the Closing):

4.3.1. Correctness of Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects on the Closing Date, except for any representation which
by its terms is made as of a specific date.

4.3.2. Compliance by Seller. Seller shall have performed, observed and complied
with all of the covenants, agreements and conditions required by this Agreement
to be performed, observed and complied with by Seller as of the Closing.

If any conditions pursuant to this Section 4.3 are not satisfied by Seller or
waived by Purchaser on or before Closing, such failure constitutes a default by
Seller permitting Purchaser to exercise any and all remedies available to it
under Section 7.1; provided, however, that if such failure is due to events or
circumstances not caused by Seller or which are beyond Seller’s control,
Purchaser’s sole remedy shall be as set forth in Section 7.1(a).

4.4. Conditions to Seller’s Obligation to Close. The obligation of Seller under
this Agreement to consummate the Closing is subject to the satisfaction as of
the closing of each of the following conditions:

4.4.1. Correctness of Representations and Warranties. The representations and
warranties of Purchaser as set forth in this Agreement shall be true and correct
in all material respects on the Closing Date, except for any representation
which by its terms is made as of a specific date.

4.4.2. Compliance by Purchaser. Purchaser shall have performed, observed and
complied with all of the covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with by Purchaser as of the
Closing.

If any conditions pursuant to this Section 4.4 are not satisfied by Purchaser or
waived by Seller on or before Closing, such failure constitutes a default by
Purchaser permitting Seller to exercise any and all remedies available to it
under Section 7.2.

4.5. Seller’s Obligations at Closing. At Closing Seller shall:

4.5.1. Execute, acknowledge and deliver to Purchaser a Special Warranty Deed
conveying the Property to Purchaser subject only to the Permitted Exceptions
(the “Deed”). The Deed shall be in recordable form with all required documentary
stamps in the proper amount affixed.

4.5.2. Execute and deliver to Purchaser an assignment of all the Tenant Leases
and deliver (or credit to Purchaser as a purchase price adjustment) to Purchaser
all lease deposits, security deposits and any other deposits held by Seller with
respect to such Tenant Leases, together with interest (if any) required by law
to be accrued thereon. The assignment shall contain cross indemnifications so
that Purchaser shall hold Seller harmless for any liability arising under the
Tenant Leases subsequent to Closing and Seller shall hold Purchaser harmless for
any liability arising under the Tenant Leases prior to Closing, which are raised
by any lessee under the Tenant Leases within one year of the Closing.

4.5.3. Execute and deliver to Purchaser a limited warranty bill of sale to the
Personal Property and all furnishings and fixtures included in this sale, but
providing that all of such property is transferred in “as is” condition, without
representation or warranty other than title.

4.5.4. Execute and deliver to Purchaser an assignment of all of Seller’s right,
title and interest in assignable Contracts and Permits, except as to Contracts
which Purchaser elects to have terminated pursuant to Section 2.5 above.

4.5.5. Deliver to the Title Company evidence satisfactory to it of Seller’s
authority to execute and deliver the documents reasonably necessary to
consummate this transaction.

4.5.6. Deliver to the Title Company and to the Purchaser an affidavit of
possession and no liens satisfactory to the Title Company so as to cause the
Title Company to remove the mechanics’ lien and parties in possession standard
exceptions from the Title Commitment (subject to exception for tenants holding
under unrecorded leases).

4.5.7. Deliver to the Title Company all other customary documents reasonably
required from a seller under the Title Commitment to permit the Title Company to
issue its policy to the Purchaser and Purchaser’s lender, subject only to the
Permitted Exceptions.

4.5.8. Deliver to Purchaser a certificate that the Seller is not a foreign
person in accordance with Section 1445 of the Internal Revenue Code.

4.5.9. Deliver to Purchaser originals (if available) or copies (if originals are
not available) of all Tenant Leases, non-terminated Contracts, and Permits in
Seller’s possession or control applicable to the Property.

4.5.10. Execute and deliver to Purchaser a letter advising tenants under the
Leases of the change in ownership of the Property.

4.5.11. Execute and deliver to Purchaser and the Escrow Agent the closing
statement and any other documents reasonably required by the Escrow Agent to
consummate the transaction contemplated by this Agreement.

4.5.12. Deliver to Purchaser all keys and master keys to all locks at the
Property, which shall be made available at the Property.

4.5.13. Deliver to Purchaser at the Property all tenant files and all files with
respect to the operation or maintenance of the Property, whether maintained by
Seller or its management company.

4.5.14. Deliver to Escrow Agent on or before Closing either releases of the
Existing Liens or, in the alternative, letters from the holders of such Existing
Liens setting forth the amount of money required to release same and providing
that Seller will authorize Escrow Agent to pay all amounts necessary to obtain
the release of such Existing Liens out of the proceeds to be received by the
Seller at Closing.

4.6. Purchasers Obligations at Closing. At Closing, Purchaser shall:

4.6.1. Execute and deliver such documents as may be required to evidence
Purchaser’s assumption of responsibility for the Tenant Leases, security
deposits, pet deposits and advance rentals and assumption of Seller’s post
Closing obligations under all Contracts to be assigned to Purchaser under
Section 4.5.4.

4.6.2. Execute and deliver to Seller and the Escrow Agent the closing statement
and any other documents reasonably required by the Escrow Agent to consummate
the transaction contemplated by this Agreement.

4.6.3. Make payments to Seller required under Section 1.2.2, and cause the
Escrow Agent to deliver the Escrow Deposit to Seller by wire transfer or other
means acceptable to Seller.

              4.7.   Closing Costs.
 
    4.7.1.     At Closing, Seller shall pay:

4.7.1.1. brokerage fee to Apartment Realty Advisors described in Section 8
below;

4.7.1.2. the cost of preparing the Deed and the cost of the document stamps for
recordation of the Deed; and

4.7.1.3. the cost to comply with the provisions of Section 4.5.14.

4.7.2. Purchaser shall pay:

4.7.2.1. all costs associated with Purchaser’s financing;

4.7.2.2. the title insurance premium and any title search and examination fees
payable in connection with the issuance of the Title Policy;

4.7.2.3. the cost of any Survey of the Property;

4.7.2.4. the cost of Purchaser’s environmental studies, engineering reports, any
other costs incurred in connection with Purchaser’s inspection of the Property;
and

4.7.2.5. all other costs of recording the Deed other than document stamps.

4.7.2.6. the fees charged by the Escrow Agent to act as escrow agent hereunder.

4.7.3. Each party shall pay any fees due to its attorneys or other consultants.

4.8. Prorations.

4.8.1. All collected rents and other income (including pet deposits and advance
rentals) and all operating expenses with respect to the Property for the month
in which the Closing occurs, including utilities, and real estate and personal
property taxes and other assessments with respect to the Property for the year
in which Closing occurs, shall be prorated as of the close of business of the
day immediately preceding the Closing Date. Rent collected by Purchaser on or
after the Closing Date, shall be applied first to any current rent due, with any
additional amount applied then to pay any arrearages (in inverse order/most
recent arrearages paid first) and any such amounts owed to Seller to be remitted
to Seller within ten (10) days of receipt. Purchaser shall include in
Purchaser’s rent billing statements to tenants, for a period of sixty (60) days
after the Closing, a statement indicating such tenant’s corresponding
arrearages, if any, with respect to any unpaid rents attributable to the period
prior to the Closing. All rent collected by the Seller prior to the Closing, for
rental periods subsequent to the Closing (i.e., prepaid rent), shall be paid to
Purchaser at Closing. If the amount of any item to be adjusted is not
ascertainable on the Closing Date, the item shall be prorated by the Purchaser
and Seller based on the best available information. Those items shall be
reprorated as promptly after the Closing as possible. Any errors or omissions in
computing the prorations at the Closing shall be corrected promptly. The
obligation to reprorate shall survive for a period of sixty (60) days after the
Closing. Any payments due as a result of reproration shall be paid within ten
(10) days of the reproration.

4.8.2. If the Closing occurs before the tax bill for the year of closing is
available, taxes shall be prorated using the most current information available
from the Tax Collector’s office or the Property Appraiser’s office. Special
assessment liens, if any, that are a charge or lien on the Property or that are
due and payable at the time of Closing shall be paid by Seller.

4.8.3. To the extent possible, Purchaser shall be responsible for arranging all
utility service and insurance coverage for the Project in its own name
commencing as of 12:01 a.m. on the Closing Date. Seller shall be responsible for
all utility charges accrued prior to the Closing Date and Seller shall receive a
refund of all utility deposits and insurance premiums. If a change in utility
service cannot be effected on the Closing Date, utility charges will be
estimated and prorated as provided in Section 4.8.1.

4.9. Possession. Exclusive possession of the Property subject to tenants in
possession under the Tenant Leases shall be delivered to Purchaser no later than
the Closing Date.

4.10. Title Checkdown. If any title update provided after Purchaser’s review of
title under Section 3.1 above reveals exceptions other than the Permitted
Exceptions, then any such exceptions shall be deemed to be Title Objections
(notwithstanding expiration of the Feasibility Period) and the provisions of
Section 3.1 above shall govern cure of such exceptions.



  5.   AFFIRMATIVE COVENANTS OF SELLER

5.1. Operation and Maintenance of Property. In addition to any other obligations
of Seller prior to Closing set forth elsewhere in this Agreement, Seller shall:

5.1.1. Continue to operate and maintain the Property in its normal and usual
fashion.

5.1.2. Not, enter into any lease of any vacant unit or cancel, terminate, extend
or alter any lease, except in the normal course of business except that after
the expiration of the Approval Period, Seller will not enter into any new lease
or any renewal of any existing lease for a term in excess of six (6) months plus
one (1) day, or at rental rates other than those currently being charged by
Seller, and without any rental concessions, and on the standard form of lease
utilized by Seller.

5.1.3. Maintain all insurance policies affecting the Property in full force and
effect until the Closing Date.

5.1.4. Not enter into any new Service Contracts or extensions thereof after the
Effective Date, which are not terminable on not more than 30 days notice without
penalty.

5.2. Further Assurances. In addition to other obligations required to be
performed under this Agreement by Seller and Purchaser at the Closing, Seller
and Purchaser agree to execute, acknowledge, and deliver before or after the
Closing such other instruments, documents and other materials as the closing
attorney and the attorneys for Purchaser and Seller may reasonably request in
order to effectuate the consummation of the transaction contemplated in this
Agreement and to vest title to the Property in Purchaser.

5.3. Sales Office. During the period from the Effective Date until Closing (or
the earlier termination of this Agreement), Seller agrees to provide to
Purchaser, at no additional cost to Purchaser, a unit within the Project for the
sole purpose of Purchaser organizing and preparing to open on or after Closing a
sales office for pre-sales of condominium units. The organization and
preparation of such sales office may include, at Purchaser’s sole expense,
refurbishing of the unit and installing furniture, fixtures and equipment
therein. To the extent Purchaser terminates this Agreement or otherwise fails to
close on the purchase of the Project, Purchaser shall promptly and at its
expense return the unit to a good and rentable condition, and to the extent
Purchaser would otherwise be entitled to a refund of any portion of the Escrow
Deposit, such Escrow Deposit shall continue to be held until Purchaser returns
such unit to a good and rentable condition. Notwithstanding anything contained
in this Section 5.3 to the contrary, in no event shall Purchaser, or any of its
officers, directors, members, employees, agents, contractors or licensees
conduct any sales or marketing activities of any kind whatsoever until after
Closing, nor shall any signs or other materials announcing, advertising or
marketing the condominium units (or the conversion of the Project into
condominiums) be placed anywhere on or near the Project. Any breach by Purchaser
(or by any of its officers, directors, members, employees, agents, contractors
or licensees) of this Section 5.3 shall constitute a default by Purchaser,
entitling Seller to exercise is available remedies in Section 7.2 hereof.



  6.   REPRESENTATIONS AND WARRANTIES

6.1. Representations and Warranties of Seller.

6.1.1. Seller represents and warrants to Purchaser that the following are true
and correct in all material respects:

6.1.1.1. To the best of Seller’s knowledge, there is no pending condemnation, or
similar proceeding affecting the Property.

6.1.1.2. To the best of Seller’s knowledge, no part of the Project has been used
for hazardous or toxic waste disposal, for disposal of fuel or oil or other
similar material, or is or has been contaminated with hazardous or toxic waste
or fuel or oil or other similar material from any source whatsoever, except as
disclosed in any environmental report made available for Purchaser’s review of
the Property or as disclosed in any environmental report obtained by Purchaser
during the Feasibility Period.

6.1.1.3. There are no legal actions, suits or other legal or administrative
proceedings pending or, to the best of Seller’s knowledge, threatened which
would adversely affect the Property, nor does Seller have any notice or actual
knowledge of any violations of any governmental regulations with regards to the
Improvements which have not been remedied.

6.1.1.4. This Agreement has been, and the documents, instruments and agreements
required to be delivered by Seller pursuant to this Agreement shall be duly
executed and delivered by Seller and constitute legal, valid and binding
obligations of Seller enforceable in accordance with their respective terms.
Neither the execution, delivery or performance of this Agreement is prohibited
by the terms of any agreement binding on Seller, or requires Seller or the
individual executing this Agreement on behalf of Seller to obtain the consent,
approval or authorization of any person, public authority or any other entity.

6.1.1.5. Seller is, and as of the date Closing shall be, duly formed, validly
existing and in good standing under the laws of the State of Arizona and
authorized to do business in the State of Florida, and shall have all requisite
power and authority to own its properties and assets and to carry on its
business.

6.1.1.6. The Seller has received no written notice of, nor to Seller’s knowledge
is there any proceeding by any governmental authority having the power of
eminent domain, which might result in any part of the Property being taken by
condemnation or conveyed in lieu thereof. Seller will, promptly upon receiving
any such notice or learning of any proceeding, give Purchaser written notice
thereof.

6.1.1.7. To Seller’s knowledge, no assessments have been made against any
portion of the Property which are unpaid (except ad valorem taxes and other
impositions or assessments for the current year not yet due and payable),
whether or not they have become liens, except for current month utilities bills,
and which do not materially exceed similar assessments in prior periods. Seller
shall notify Purchaser upon learning of any such assessments. Seller will pay or
cause to be paid all ad valorem taxes and similar taxes and assessments, all
sewer and water charges and all other governmental charges levied or imposed
upon or assessed against the Property and due on or prior to the Closing Date,
and will pay or cause to be paid all expenses incurred in the use, occupancy and
operation of the Property on or prior to the Closing Date. Seller has paid or
will pay any and all sales taxes with respect to any Tenant Leases.

6.1.1.8. There are no employees either of Seller or its management company or of
any other employer engaged in the operation and maintenance of the Property to
whom Purchaser will, at or after Closing, have any obligation whatsoever.

6.1.1.9. Exhibit “D” lists all of material Contracts and is true, correct and
complete in all material respects and are the only management, maintenance,
service or other contracts and agreements which affect the use, operation,
ownership or management of the Property (other than the Tenant Leases) and which
will remain binding upon the Property after Closing. All contracts and
agreements with the management company will be terminated effective the Closing
Date and the Purchaser will have no liability to the management company with
respect to the Property or the management thereof, unless Purchaser desires to
enter into a separate agreement between Purchaser and the management company.

6.1.1.10. The information set forth on the Rent Roll attached hereto as Exhibit
“C” is current, true and accurate in all material respects as of the date
thereof with regard to the following information for each apartment: (i) tenant
name; (ii) unit number; (iii) current rental rate; (iv) rent concessions;
(v) the amount of any security deposits with respect to such unit; (vi) the
amount of any prepaid rent and reimbursable expenses paid and to be paid, and
any and all applicable increases thereto, and current delinquencies, if any with
respect to such unit; (vii) the approximate total square footage of such
apartment unit; (viii) the date through which rent and reimbursement expenses
have been paid with respect to such unit; and (ix) the commencement and
termination dates of the lease. The Seller holds no other refundable funds or
deposits of any tenant of any kind with respect to the Tenant Leases except as
set forth on the Rent Roll. There are no outstanding commissions with respect to
any of the Tenant Leases, and any tenant improvement obligation of the Landlord
with respect to any apartment, all of which shall be paid and/or completed by
Seller prior to Closing.

6.1.1.11. (i) Except as set forth in the Rent Roll, neither the Seller nor any
other person has required or accepted rental from any tenant for more than one
(1) month in advance, and (ii) all lease and rental arrangements are in writing
and, to Seller’s knowledge, are valid and enforceable according to their
respective terms; (iii) to Seller’s knowledge, there has been no default by the
Seller, nor any claim by a tenant of a default by the Seller, and no event has
occurred which constitutes, or with a notice or lapse of time would constitute,
a default by the Seller under any Tenant Lease, and (iv) none of the tenants has
asserted any defense, set off or counterclaim with regard to the tenancy. There
are no leases for residential occupancy of any part of the Property other than
the Tenant Leases described in the Rent Roll and there are no written promises,
understandings, agreements or commitments between the Seller and any tenant or
other occupant affecting the Property.

6.1.1.12. Seller will provide at Closing, a certificate that Seller is not a
“foreign person” as that term is defined in the U.S. Internal Revenue Code of
1986, as amended, and the regulations promulgated pursuant thereto, and
Purchaser has no obligation under Section 1445 of the U.S. Internal Revenue Code
of 1986, as amended, to withhold and pay over to the U.S. Internal Revenue
Service any part of the “amount realized” by Sellers in the transaction
contemplated hereby (as such term is defined in the regulations issued under
said Section 1445).

6.1.1.13. No unexercised options or rights of first refusal have been granted by
the Seller to purchase or lease any interest in the Property, or any part
thereof, except for any renewal rights set forth in the Tenant Leases.

6.1.1.14. There will be located on the Property and owned by the Seller free and
clear of liens and encumbrances other than the Permitted Exceptions at Closing,
for each apartment unit which forms a part of the Property: one (1) range, one
(1) frost-free refrigerator, one (1) dishwasher, one (1) hot water heater, one
(1) disposal, one (1) range vent hood, one (1) fire/smoke alarm and window
coverings and carpeting. Between the Effective Date and the Closing, no Personal
Property shall be removed from the Property unless replaced on or before the
Closing Date by Personal Property of the same type and which replacement is of
equal or better quality as the Personal Property it is to replace.

6.1.1.15. Within five (5) business days after the Execution Date, Seller shall
deliver to Purchaser the following financial statements (collectively the
“Financial Statements”): (i) statements of income from the operation of the
Property as of and for the fiscal year ended 12/31/2004 (the “Most Recent Fiscal
Year End”) for the Property and, statements of income from the operation of the
Property (the “Most Recent Financial Statements”) as of and for the month ended
July 31, 2005 (the “Most Recent Fiscal Month End”) for the Property. To Seller’s
knowledge, the Financial Statements present fairly the results of operations of
the Property for such periods, and are correct and complete in all material
respects as of the dates thereof, and since the Most Recent Fiscal Year End,
there has not been any material adverse change in the business, financial
condition, operations, or results of operations of the Property except as may be
reflected by the Most Recent Financial Statements.

6.1.1.16. Other than Permitted Exceptions, no commitments relating to the
Property have been made by Seller to any Governmental Authority, utility
company, group or individual which would impose an obligation upon Purchaser or
its successors to make any contribution of money or land or to construct,
install or maintain any improvements on or off the Property which will not have
been fully performed as of Closing.

As used in this Contract, the words “to the best of Seller’s knowledge” or words
of similar import shall be deemed to mean, and shall be limited to, the present
actual (as distinguished from implied, imputed or constructive) knowledge of
Joseph B. Webb, II, head of property operations, Jack Cassidy, President of
Seller’s general and limited partners, and Kathi Price, regional and on-site
property manager, without such persons having any obligation to make an
independent inquiry or any other investigation whatsoever. All officers,
however, shall have no personal liability to Purchaser whatsoever under the
terms of, or with respect to this Agreement.

All of the representations and warranties of the Seller shall survive for a
period of one hundred twenty (120) days from the date of Closing. Any claim made
by Purchaser pursuant to the representations and warranties must be made within
the time period specified in the preceding sentence, or shall be deemed
irrevocably waived by the Purchaser.

6.2. Representations and Warranties of Purchaser.

6.2.1. Purchaser hereby represents and warrants to Seller that the following are
true and correct in all material respects:

6.2.1.1. This Agreement has been, and the documents, instruments and agreements
required to be delivered by Purchaser pursuant to this Agreement, shall be duly
executed and delivered by Purchaser and constitute legal, valid and binding
obligations of Purchaser enforceable in accordance with their respective terms.
Neither the execution, delivery or performance of this Agreement, is prohibited
by the terms of any agreement binding on Purchaser, or requires Purchaser to
obtain the consent, approval or authorization of, or notice to or filing a
registration with, any person, public authority or any other entity.

6.2.1.2. Purchaser is and shall be, as of the date Closing, duly organized,
validly existing and in good standing under the laws of the state of its
formation, and has (and shall continue to have) all requisite power and
authority to own its properties and assets and to carry on its business.



  7.   PROVISIONS WITH RESPECT TO BREACH OR DEFAULT

7.1. Default by Seller. In the event the sale of the Property as contemplated
under this Agreement is not consummated due to Seller’s default, including any
failure or refusal of Seller to perform any of its covenants, agreements,
obligations, duties and responsibilities under the terms and conditions of the
Agreement, and the material breach of any representation or warranty made by
Seller under the Agreement, Purchaser shall be entitled, at Purchaser’s option
and as Purchaser’s sole remedy for a default by Seller either (a) to terminate
the Agreement and receive the return of the Escrow Deposit, after which neither
party shall have any rights or obligations under this Agreement, except for
obligations hereunder which expressly survive the termination of this Agreement,
or (b) to seek specific performance of Seller’s obligation to convey the
Property to Purchaser in accordance with, and all other obligations of Seller
pursuant to, the terms of this Agreement. If specific performance is not an
available remedy, Purchaser may terminate this Agreement and seek to recover its
actual damages as a result of such default; provided, however, that in no event
shall Seller’s liability exceed the lesser of (i) $250,000.00 or (ii) the actual
out-of-pocket expenses incurred by Purchaser and paid (A) to Purchaser’s
attorneys in connection with the negotiation of this Agreement, (B) to any
prospective lender as an application or commitment fee, and (C) to unrelated and
unaffiliated third party consultants in connection with the performance of
examinations, inspections and/or investigations pursuant to this Agreement. For
purposes of this provision, specific performance shall be considered not
available to Purchaser only if Seller has undertaken a willful or intentional
act which prevents the Property from being conveyed to Purchaser (including, by
way of illustration, conveying the Property to a third party), or a court of
competent jurisdiction determines conclusively that Purchaser is entitled to
specific performance on the merits of its claim but said court is unable to
enforce specific performance due to reasons beyond the control of the court. As
a condition precedent to Purchaser’s exercising any right it may have to bring
an action for specific performance as the result of Seller’s failure or refusal
to perform its obligations hereunder, Purchaser must commence such an action
within ninety (90) days after the scheduled Closing Date. Purchaser agrees that
its failure to timely commence such an action for specific performance within
such ninety (90) day period shall be deemed a waiver by it of its right to
commence an action for specific performance. The foregoing remedies of Purchaser
are mutually exclusive and only one of such remedies (whichever Purchaser
elects) may be exercised.

7.2. Default by Purchaser. If the Purchaser fails to consummate the transaction
contemplated in this Agreement for any reason, except Seller’s default, or
Purchaser otherwise breaches its representations, warranties, or covenants,
Seller may, as its sole and exclusive remedy, terminate this Agreement and
retain the Escrow Deposit as agreed upon and liquidated damages.

7.3. Attorneys’ Fees, Etc. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all reasonable
costs, charges and expenses, including reasonable attorneys’ fees, incurred in
connection with such litigation, whether incurred before, during or after trial,
or upon any appellate level, or in mediation, arbitration, or any proceeding in
bankruptcy or insolvency.



  8.   BROKERAGE COMMISSIONS

At Closing, Seller shall be solely responsible for the payment of a brokerage
commission to Apartment Realty Advisors. Each party represents to the other
that, except as specifically set forth above in this Section 8, no brokers or
finders have been involved in this transaction and Seller and Purchaser agree to
indemnify and hold each other harmless from any and all claims or demands by any
party with respect to any brokerage fees, agents’ commissions or other
compensation asserted by any such person, firm or corporation on behalf of
Seller or Purchaser, respectively, in connection with the sale contemplated by
this Agreement. This obligation shall survive the Closing and not merge into the
Deed or, if the purchase and sale is not consummated, any termination of this
Agreement.



  9.   OTHER CONTRACTUAL PROVISIONS

9.1. Assignability. This Agreement shall inure to the benefit of and be binding
upon and is intended solely for the benefit of the parties and their respective
heirs, personal representatives, successors and assigns; provided, however, that
the Agreement may not be assigned by Purchaser without the express written
consent of Seller; and no third party shall have any rights, privileges or other
beneficial interest in or under this Agreement. Notwithstanding the foregoing,
Purchaser may assign this Agreement to an entity owned, or controlled by, or
under common control with Purchaser, without the consent of Seller, provided
Purchaser gives Seller five (5) days notice of such assignment, along with a
description of the assignee so that Seller can ascertain the basis for
Purchaser’s control, and provided that Purchaser shall not be released from the
obligations of this Agreement until such time as the entire Purchase Price is
paid to Seller. Additionally, either party may assign this Agreement for the
purpose of consummating an Exchange (as defined in Section 9.16 below).

9.2. Disclaimer.

9.2.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NOT AND DOES
NOT MAKE ANY REPRESENTATION OR GIVE ANY WARRANTY OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OR REPRESENTATION AS TO PHYSICAL OR ENVIRONMENTAL CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

9.2.2. Purchaser acknowledges and agrees that upon closing, Seller shall sell
and convey to Purchaser and Purchaser shall accept the Property “as is, where
is, with all faults”, except to the extent expressly otherwise set forth in this
Agreement or unless specifically set forth in any document or instrument
executed by Seller at Closing. Purchaser has not relied and will not rely on,
and Seller is not liable for or bound by, any express or implied warranties,
guaranties, statements, representations or information pertaining to the
Property made or furnished by Seller, the managers of the Property or any real
estate broker or agent representing or purporting to represent Seller, to
whomever made or given, directly or indirectly, orally or in writing, unless
specifically set forth in this Agreement or unless specifically set forth in any
document or instrument executed by Seller at Closing, including, without
limitation, any warranty or representation as to (i) the quality, nature,
adequacy, and physical condition of the Property, including, but not limited to,
the structural elements, foundation, roof, appurtenances, access, landscaping,
parking facilities, and electrical, mechanical, HVAC, plumbing, sewage, and
utility systems, facilities and appliances, (ii) the quality, nature, adequacy,
and physical condition of soils, geology, and any groundwater, (iii) the
existence, quality, nature, adequacy, and physical condition of utilities
serving the Property, (iv) the development potential, income potential, or
income or operating expenses of the Property, (v) the Property’s value, use,
habitability, or merchantability, (vi) the fitness, suitability, or adequacy of
the Property for any particular use or purpose, (vii) the zoning or other legal
status of the Property or any other public or private restrictions on the use of
the Property, (viii) the compliance of the Property or its operation with all
applicable codes, laws, rules, regulations, statutes, ordinances, covenants,
judgments, orders, directives, decisions, guidelines, conditions, and
restrictions of any governmental or quasi-governmental entity or of any other
person or entity including, without limitation, environmental person or entity,
including, without limitation, environmental laws, and environmental matters of
any kind or nature whatsoever relating to the Property (ix) the presence of
hazardous or toxic materials on, under, or about the Property or the adjoining
or neighboring property (including without limitation the presence or suspected
presence of any form of mildew or mold, including those producing mycotoxins,
specifically including, but not limited to, Aspergillus, Penicillium, and
Stachybotrys (collectively, “Mold”), (x) the quality of any labor and materials
used in any improvements included in the Property, (xi) any leases, contracts,
guarantees or warranties or other agreements affecting the Property, (xii) the
economics of the operation of the Property, (xiii) the freedom of the Property
from latent or apparent vices or defects, (xiv) peaceable possession of the
Property, (xv) compliance with ADA, and (xvi) any other matter or matters of any
nature or kind whatsoever relating to the Property.

9.2.3. Purchaser shall have no rights or claims whatsoever against Seller for
damages, rescission of the sale, or reduction or return of the Purchase Price
because of any matter not represented or warranted to Purchaser by Seller
contained in this Agreement or specifically set forth in any document or
instrument executed by Seller at Closing, and all such rights and claims are
hereby expressly waived by Purchaser.

9.2.4. Purchaser acknowledges and agrees that any due diligence information
which was provided, or is hereafter provided, to Purchaser by Seller, or its
agents is provided as an accommodation to Purchaser and delivered without
representation or warranty and may contain errors or omissions. Purchaser
understands that, except to the extent provided in this Agreement or in the Rent
Roll, the Service Contracts and the Financing Statement, or unless specifically
set forth in any document or instrument executed by Seller at Closing. Purchaser
has no right to rely upon any such information and recognizes that Purchaser
must make its own determinations with regard to the suitability of the Property.
Purchaser hereby releases Seller and its agents from any claims Purchaser might
otherwise have based upon any errors or omissions in such materials, except as
otherwise specifically set forth herein or unless specifically set forth in any
document or instrument executed by Seller at Closing.

9.2.5. PURCHASER REPRESENTS TO SELLER THAT PURCHASER WILL CONDUCT PRIOR TO
CLOSING SUCH INVESTIGATIONS OF THE PROPERTY INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE PROPERTY, AS PURCHASER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND
THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY ON THE SAME AND NOT ON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES, OTHER THAN SUCH REPRESENTATION, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT OR INSTRUMENT EXECUTED BY SELLER AT CLOSING. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS.

9.3. Notices. Any notices to be given to either party in connection with this
Agreement must be in writing and given by hand delivery, FedEx, UPS (or
equivalent service), certified mail, or facsimile transmission. Such notice
shall be deemed to have been given when sent by FedEx, UPS or other equivalent
service, or when received when a certified letter containing such notice,
properly addressed, with postage prepaid, is deposited in the United States
Mail, or when actually received when hand delivered. Notices by facsimile should
be deemed given when transmitted with confirmation of successful transmission.
Such notices shall be given to the parties at the following addresses.

         
To Seller:
  c/o America First Apartment Investors, Inc.
 
  Attention: John H. Cassidy

 
  101 East 52nd Street, 25th Floor
 
  New York, New York 10022

 
  Phone: (212) 935-8760

 
  Fax: (212) 935-8761

With a copy to:
  Hunton & Williams LLP

 
  Attention: Andrew J. Tapscott

 
  951 East Byrd Street
 
  Richmond, Virginia 23219

 
  Phone: (804)-788-8620

 
  Fax: (804) 788-8218

To Purchaser:
  The Cornerstone Group

 
  Attention: Mr. Orlando J. Camps

 
  2121 Ponce de Leon Boulevard
 
  Penthouse 2

 
  Coral Gables, Florida 33134

 
  Phone:

 
  Fax:

With a copy to:
  Broad and Cassel

 
  Attention: James E. Slater

 
  390 North Orange Avenue
 
  Suite 1100

 
  Orlando, Florida 32801

 
  Phone: (407) 839-4227

 
  Fax: (407) 650-0941


Either party may, at any time, by giving five (5) days’ written notice to the
other party, designate any other address to which such notice shall be given and
other parties to whom copies of all notices shall be sent. If the deadline or
date of performance for any act under this Agreement falls on a Saturday, Sunday
or legal holiday, the date shall be extended to the next business day.

9.4. Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties. All prior agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. This Agreement cannot be modified, or terminated except by an
instrument in writing signed by the party against which the enforcement is
sought.

9.5. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, with venue being in Orange
County.

9.6. Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

9.7. Counterparts. This Agreement may be executed in several counterparts, each
constituting a duplicate original. All such counterparts shall constitute one
and the same agreement.

9.8. Interpretation. Whenever the context of this Agreement shall so require,
the singular shall include the plural, the male gender shall include the female
gender and the neuter and vice versa. This Agreement was drafted through the
efforts of both parties and shall not be construed in favor of or against either
party.

9.9. Severability. If any provision contained in this Agreement shall be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision. This Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.

9.10. Condemnation.

9.10.1. Immediately upon obtaining knowledge of any proceedings for the
condemnation of the Property, or any portion of it (including negotiations in
lieu of condemnation), Seller will notify Purchaser of the tendency of such
proceedings.

9.10.2. If, after the Effective Date of this Agreement and prior to the Closing,
all or a material part of the Property is subjected to a bona fide threat of
condemnation (or sale in lieu of condemnation), Purchaser may, by written notice
to Seller given ten (10) days after notice, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be null, void and
canceled. If no such election is made, this Agreement shall remain in full force
and effect. The purchase contemplated, less any interest taken by eminent domain
or condemnation, shall be effected with no further adjustment, and upon Closing,
Seller shall assign all of the right, title and interest of Seller to any awards
that have been or may be made for such taking to Purchaser. Seller shall not
negotiate a settlement of the proceeding without the prior consent of Purchaser.
For purposes herein, a “material part of the Property” shall be a portion that
reduces the number of multifamily units existing upon the Property or results in
a loss of or diminution in vehicular access to the Property, or results in the
loss of any parking spaces at the Property.

9.11. Risk of Loss. Immediately upon obtaining knowledge of any casualty to the
Project, the Seller will notify Purchaser of such casualty.

9.11.1. If, after the Effective Date and prior to the Closing, all or part of
the Project is damaged by fire or other similar casualty and the extent of such
damage exceeds Five Hundred Thousand and No/100 Dollars ($500,000.00), then
Purchaser may, by written notice to Seller given ten (10) days after
determination of the extent of the damage, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
the termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be terminated. If
no such election is made, this Agreement shall remain in full force and effect.
The purchase contemplated shall be effected with no adjustment in the Purchase
Price and the Seller shall, at Closing, assign to Purchaser all right, title and
interest of Seller to any insurance proceeds and the Purchaser shall receive a
credit in the amount of any insurance deductible.

9.11.2. If after the Effective Date and prior to Closing, there is damage to the
Project by fire or other casualty, the value of which is less than Five Hundred
Thousand and No/100 Dollars ($500,000.00), then the purchase contemplated shall
be effected with no adjustment in Purchase Price and the Seller shall, at
Closing, assign to Purchaser all right, title and interest of Seller to any
insurance proceeds and the Purchaser shall receive a credit in the amount of any
insurance deductible.

9.11.3. Seller shall not adjust any insurance settlement or receive any
insurance proceeds or reimbursement after expiration of the Feasibility Period
without the advance written consent of Purchaser which shall not be unreasonably
withheld or delayed.

9.12. Recording. Both parties agree that neither this Agreement nor any
memorandum thereof shall be recorded and any attempted recordation thereof shall
be void and shall constitute a default hereunder.

9.13. Waiver. Either party reserves the right to waive in whole or part any
provision which is for such party’s benefit. No such waiver shall be effective
unless it is in writing. Any waiver shall be limited to the matter specified in
the writing. No waiver shall be considered a waiver of any other or subsequent
default and no delay or omission in exercising the rights and powers granted
herein shall be construed as a waiver of such rights and powers.

9.14. Time of Essence. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT.

9.15. Escrow Agent. The escrow of the Escrow Deposit shall be subject to the
following provisions:

9.15.1. The payment of the Escrow Deposit to the Escrow Agent is for the
accommodation of the parties. The duties of the Escrow Agent shall be determined
solely by the express provisions of this Agreement. The parties authorize the
Escrow Agent, without creating any obligation on the part of the Escrow Agent,
in the event this Agreement or the Escrow Deposit becomes involved in
litigation, to deposit the Escrow Deposit with the clerk of the court in which
the litigation is pending and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility under this Agreement. The
undersigned also authorizes the Escrow Agent, if it is threatened with
litigation, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Escrow Deposit with the clerk of the court and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder.

9.15.2. The Escrow Agent shall not be liable for any mistake of fact or error of
judgment or any acts or omissions of any kind unless caused by its willful
misconduct or gross negligence. The Escrow Agent shall be entitled to rely on
any instrument or signature believed by it to be genuine and may assume that any
person purporting to give any writing, notice or instruction in connection with
this Agreement is duly authorized to do so by the party on whose behalf such
writing, notice or instruction is given.

9.15.3. Seller acknowledges and agrees that the Escrow Agent is the law firm
representing the Purchaser in this transaction, and the Seller waives any claims
based on a conflict of interest arising from the Escrow Agent acting in such
dual capacity, but Seller does not waive any claims based on a breach of Escrow
Agent’s duties as escrow agent hereunder. Specifically, but not by way of
limitation, the Seller agrees that the Escrow Agent can continue to act as the
law firm representing the Purchaser in this transaction in any and all matters,
excluding, any dispute regarding the proper disposition of the Escrow Deposit.

9.16. Exchange. The parties hereby acknowledge and agree that either the Seller
or Purchaser may elect to consummate the purchase and sale of the Property as
part of a like kind exchange (the “Exchange”), pursuant to §1031 of the Internal
Revenue Code of 1986, as amended (the “Code”), provided that (i) the Closing
shall not be delayed or affected by reason of any Exchange nor shall the
consummation or accomplishment of any Exchange be a condition precedent or
condition subsequent to Purchaser’s or Seller’s obligations under this
Agreement; (ii) any Exchange shall be effected through a qualified intermediary
and neither party shall be required to acquire or hold title to any real
property for purposes of consummating an Exchange involving the other party;
(iii) the party consummating the Exchange (the “Exchanging Party”) shall not be
released from any of its obligations under this Agreement; and (iv) the
Exchanging Party shall pay any additional costs that would not otherwise have
been incurred had the Exchanging Party not consummated the sale or purchase of
the Property through the Exchange. The non-Exchanging Party shall not be
required to suffer or incur any additional costs, expense or liability as a
result of the Exchange.

9.17. No Joint Venture / Partnership. This Agreement is not intended nor shall
it be construed to create a joint venture or partnership between the parties and
neither party shall constitute the agent of the other for any purpose.

9.18. Effectiveness. Delivery of this Agreement shall not be deemed an offer and
neither Seller nor Purchaser shall have any rights or obligations hereunder
unless and until both parties have signed and delivered an original of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

PURCHASER:

TCG ACQUISITIONS, INC., a Florida corporation

By:/s/ Leon Wolfe

Name: Leon Wolfe

Its:

Date of Execution: September 1, 2005

SELLER:

ARIZONA CORAL POINT APARTMENTS LIMITED PARTNERSHIP,

an Arizona limited partnership

     
By:
  Coral Point Apartments Operating
Company, its General Partner
 
  By: /s/ John H. Cassidy
 
   
 
  Name: John H. Cassidy
 
   
 
  Its:
 
   
 
  Date of Execution: September 2, 2005
 
   
 
   

2

ACKNOWLEDGEMENT BY ESCROW AGENT

The undersigned hereby acknowledges receipt of the Escrow Deposit, accepts the
duties of Escrow Agent under this Agreement, and agrees to hold and disburse the
Escrow Deposit strictly in accordance with this Agreement.

ESCROW AGENT:

BROAD AND CASSEL

By: /s/ James E. Slater



      Name: James E. Slater

Its:

Date of Execution: September 8, 2005

3

The following exhibits have been omitted:

     
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:
  Legal description of the Property
List of certain Personal Property excluded in the transaction
Rent roll, including names and numbers of occupants, rental
rates, security deposits, lease term, rental concessions or
discounts and rental receipts
List of contracts and permits applicable to the Property
Permitted exceptions to title commitment

The Registrant shall furnish supplementally a copy of any omitted exhibit to the
Commission upon request.

4